DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the protruding element of the bone-fixation portion having sides shaped differently from each other (claim 3), the coupling portion including engagement segments, i.e. multiple segments, to receive a protruding element of the articulating portion (claim 12), bridging reinforcement members, i.e. multiple members,  extending between the engagement segments of the coupling portion (claim 13), and the disengageable connection including surfaces having engaging geometrical configurations restricting rotational movement of the articulating portion (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 9, 12, 13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, which sets forth the parameter of the articulating and bone-fixation portions being connected “by the coupling portion inside the glenoid cavity”; however this parameter is found to be indefinite.  It is not clear what exactly is meant, structurally, by the coupling portion connecting the articulating and bone-fixation portions “inside the glenoid cavity”; nor is it clear if this parameter actually adds any additional structural limitation(s) to the final structure of the claimed glenoid implant, or if this parameter is merely reciting intended use of how the device is implanted.  
Regarding claim 5, which recites the limitation “the center” on line 2; there is insufficient antecedent basis for this limitation in the claim. In order to overcome the rejection, it is 
Regarding claim 9, the term “substantially”, on line 2, is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 12, which recites the limitation “the element” on line 3; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome this issue, it is suggested the word “protruding” be added between the words “the” and “element” in the above mentioned limitation on line 3.  Additionally, it is further found to be confusing how the coupling portion can include engagement segments, i.e. multiple/more than one segment, to receive only one, i.e. “a”, protruding element of the articulating portion.
Regarding claim 13, which sets forth the parameter of bridging reinforcement members extending between the engagement segments; however the structure of these bridging reinforcement members is found to be confusing.  It is not clear what exactly the structure of these bridging reinforcement members is; Figure 5K shows a cross-sectional view of the bridging reinforcement members, but it is not clear from the figure(s) if the bridging reinforcement members span the entire axial cross-section of the engagement segment, or if they span a portion, i.e. such as strips, or have some other structure.  Additionally, it is further found to be confusing how the engagement segments can create “a long-lasting connection” with the protruding element of the articulating portion (as set forth in claim 12, which claim 13 depends from), with the bridging reinforcement members in place; from what can be seen in Figure 5K, it looks as though the bridging reinforcement members would get in the way of the engagement 
Regarding claim 15, which sets forth the parameter of the rim, of the bone fixation portion, “includes a variety of thicknesses”; however this parameter is found to be confusing.  It is not clear what exactly is meant by the rim including a variety of thicknesses; does this mean the rim can have/be/come in a variety of different thicknesses, or does it mean the structure of one rim has multiple/a variety of thicknesses in that one rim, or does it mean something completely different.  Hence, the claim is found to be indefinite since one having ordinary skill in the art would not be reasonable apprised of the scope of the invention/claim.
Regarding claim 16, it is not clear what, if any, additional structural limitation(s) the parameter of this claim adds to the final structure of the claimed glenoid implant; it seems the claim is merely reciting functional language/intended use of the device, without adding any additional structure to accomplish said function/intended use.
Regarding claim 17, which sets forth the parameter of “the disengageable connection includes surfaces having engaging geometrical configurations”; however this parameter is found to be confusing, since it is not clear what exact structure, of the glenoid implant, actually includes/has said geometrical configurations.  There has been no actual structure/portion set forth in the claim, nor in claim 1 from which this claim depends, of a “disengageable connection”, nor how it relates to the final structure of the glenoid implant; instead claim 1 sets forth that a coupling portion creates a “disengageable connection” between the bone-fixation and articulating portions.  Thus, it is not clear if the coupling portion, the bone-fixation portion, the articulating portion, or some other completely different portion, includes/has the geometrical configurations; 

Examiner’s Notes
It is to be noted that in device/apparatus claims, such as the currently pending claims, only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10, 12-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Deffenbaugh et al. (US PG Pub. 2011/0153023), hereinafter Deffenbaugh.
Regarding claims 1 and 16, Deffenbaugh discloses a glenoid implant (10), illustrated in Figures 1, 2, 5 and 7, comprising a bone-fixation portion (12) having at least one protruding element (52) on a first side (46) arranged to engage a bone surface inside a glenoid cavity, illustrated in Figures 1, 2 and 7 ([0054] & [0083], Lines 3-4 & 8-9), an articulating portion (34) having a wear-resistant articulating surface (42) arranged for sliding contact with an articulating portion of a humerus wholly within the perimeter of the glenoid cavity, and a coupling portion (32) between the bone-fixation portion (12) and articulating portion (42) and forming a stable long-lasting but disengageable connection between them, illustrated in Figures 1, 2 and 5 ([0055], Lines 2-3; [0056]; [0072], Lines 2-6 & [0075]).
Regarding claim 2, Deffenbaugh discloses the implant of claim 1, wherein the disengageable connection is a press fit connection ([0035]).
Regarding claim 3, Deffenbaugh discloses the implant of claim 1, wherein the protruding element (52) of the bone-fixation portion (12) is configured for engaging bone surfaces inside the glenoid cavity ([0083], Last 2 lines); and though it is not specifically disclosed the protruding element (52) includes sides having shapes which are different from each other, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  Furthermore, Deffenbaugh discloses that the protruding element (52) “may have any shape capable of accommodating attachment feature 26” (emphasis added – [0083], In re Dailey et al., 149 USPQ 47.  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of the protruding element having a shape/form such that the sides are different from each other, as opposed to any other shape/form.
Regarding claim 4, Deffenbaugh discloses the implant of claim 1, wherein the articulating portion (34) and the bone-fixation portion (12) are connected by the coupling portion (32) inside the glenoid cavity (14) of the scapula (16), illustrated in Figures 1, 2 and 5 ([0054]).
Regarding claim 5, Deffenbaugh discloses the implant of claim 1, wherein the at least one protruding element (52F) of the bone-fixation portion (12F) is off center from a center of the bone-fixation portion (12F), illustrated in Figure 2F and modified figure 2F, below (it is to be noted that though the embodiment of the bone-fixation portion in Figure 2F is different than the embodiment used in the rejection of claim 1; the embodiment of Figure 2F meets all the structural limitations set forth for the bone-fixation portion in claim 1, and therefore reads on the claim).

    PNG
    media_image1.png
    335
    470
    media_image1.png
    Greyscale

Regarding claims 6 and 7, Deffenbaugh discloses the implant of claim 1, wherein a fastener/screw (264/266) is arranged to extend through a cannulation (260/262) in the bone-fixation portion (212) and maintain that portion in the glenoid cavity, illustrated in Figure 8 ([0088], Last 3 lines; [0090] & [0091] – it is to be noted that though the embodiment of the bone-fixation portion in Figure 8 is different than the embodiment used in the rejection of claim 1; Deffenbaugh states that bone-fixation portion 212, shown in Figure 8, “is generally similar to the first component 12 of FIG. 7”, and it meets all the structural limitations set forth for the bone-fixation portion in claim 1, and therefore reads on the claims).
Regarding claim 8, Deffenbaugh discloses the implant of claim 1, wherein the bone-fixation portion (12) includes bone ingrowth material (48) on the outside of the protruding element to promote bone growth and adhesion of the protruding element to the walls of the glenoid cavity, illustrated in Figure 7 ([0081]).
Regarding claim 9, Deffenbaugh discloses the implant of claim 1, and though it is not specifically disclosed that the wear-resistant articulating surface (42) of the articulating portion (34) is substantially planar, one could argue that a slightly concave surface, as taught by Deffenbaugh, could be considered substantially planar (since neither the claim, nor the originally filed specification provide a standard for ascertaining the requisite degree of the term “substantially”).  Furthermore, Deffenbaugh discloses that the articulating portion (34) and coupling portion (32), together referred to as the “second component 20”, can have “any suitable shape to form a glenoid for cooperation with a humeral component to form a total shoulder ([0076], Lines 1-4); and the parameter of the wear-resistant articulating surface being substantially planar is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate shape/form for the wear-resistant articulating surface, including being substantially planar, based on patient need and/or anatomy in order to form a glenoid for cooperation with the humerus, forming a total shoulder; and doing so amount to a mere change in form/shape, which is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.  Additionally, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of the wear-resistant articulating surface being substantially planar, as opposed to having any other shape/form.
Regarding claim 10, Deffenbaugh discloses the implant of claim 1, wherein the wear-resistant articulating surface (142) of the articulating portion (134) is convex, illustrated in Figure 6 ([0084] – [0087] – it is to be noted that though the embodiment of the implant in Figure 
Regarding claim 12, Deffenbaugh discloses the implant of claim 1, wherein the coupling portion (32) includes engagement segments (38) arranged to cooperate with elements of the articulating portion (34) to create a long-lasting connection between the coupling portion (32) and the articulating portion (34), illustrated in Figure 5 ([0074], Lines 1-4); and though it is not specifically disclosed that the elements of the articulating portion are protruding elements, received in the engagement segments, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate shape/form for the elements of the articulating portion, including protruding elements for receiving in the engagement segments, since doing so amount to a mere change in form/shape, while still achieving the intended function of connecting/create a long-lasting connection between the coupling portion and the articulating portion (as set forth in the originally filed specification of the current application at hand, and also disclosed by Deffenbaugh); and a change in shape/form is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.
Regarding claim 13, Deffenbaugh discloses the implant of claim 12, and though it is not specifically disclosed that bridging reinforcement members extending between the engagement segments, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate shape/form for the engagement segments, of the coupling portion, including having bridging reinforcement members extending between them, since doing so amount to a mere change in form/shape, while still achieving the intended function of connecting/create a long-lasting connection between the coupling portion and the articulating portion (as set forth in the originally filed specification of the current application at hand, and also disclosed by Deffenbaugh); and a change in shape/form is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.
Regarding claim 14, Deffenbaugh discloses the implant of claim 1, wherein the wear-resistant articulating surface (142) of the articulating portion (134) has a variable thickness, illustrated in Figure 6 (To clarify, due to the convex/spherical shape of the articulating portion 134, the thickness, i.e. the distance from the connection face/origin 156 to the outer articulating surface 142, is greater in the center of the articulating portion and lessens as you move to the ends of the articulating portion.  Furthermore, it is to be noted that though the embodiment of the implant in Figure 6 is different than the embodiment used in the rejection of claim 1; the implant of Figure 6 meets all the structural limitations set forth in claim 1, and therefore reads on the claim).
Regarding claim 17, Deffenbaugh discloses the implant of claim 1, wherein the disengageable connection/coupling portion (32E) includes surfaces having engaging geometrical configurations (28E) restricting rotational movement of the articulating portion (34E), illustrated in Figure 2 E and modified figure 2E, below ([0068], Lines 4-9 – to clarify, the engaging geometrical configurations 28E allows the disengageable connection/coupling portion 32E, which is connected to the articulating portion 34E, to “form a secure connection” with the comprising a bone-fixation portion 12E; thereby restricting movement, specifically rotational, of the articulating portion in reference to the bone-fixation portion).

    PNG
    media_image2.png
    292
    500
    media_image2.png
    Greyscale


Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Deffenbaugh as applied to claim 1 above, and in view of Iannotti et al. (US PG Pub. 2013/0150972), hereinafter Iannotti.
Regarding claim 11, Deffenbaugh discloses the implant of claim 1, but does not teach the bone-fixation portion includes a rim adjacent the protruding element arranged to engage at least some of the glenoid surfaces around the cavity’s open end.
	However, Iannotti teaches a glenoid implant, illustrated in Figure 20, in the same field of endeavor, which comprises a rim/augment (722) adjacent to a protruding element (728); the rim/augment (722) allows for replacement of area where bone has been removed in the shoulder ([0095], Lines 6-8 & [0096], Lines 7-9).
	In view of the teachings of Iannotti, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the bone-fixation portion, of the glenoid implant of Deffenbaugh, to include a rim/augment, adjacent to a protruding element, such that it could replace area where bone has been removed, thereby creating a more stable implantation site/connection.
Regarding claim 15, Deffenbaugh in view of Iannotti disclose the implant of claim 11, and though it is not specifically disclosed that the rim/augment of the bone fixation portion includes a variety of thicknesses to correct for glenoid bone abnormalities; this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  Furthermore, Iannotti discloses that the rim/augment is used to replace areas where bone is removed/missing (Iannotti: [0096], Lines 7-9). Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention, to determine appropriate dimensions/thicknesses for the rim/augment, of the glenoid implant of Deffenbaugh in view of Iannotti, including having a variety of thicknesses, based on the patient’s needs and/or patient anatomy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774